11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Jerry
Mack Gentry
Appellant
Vs.                   No. 11-03-00279-CR -- Appeal from Nolan County
State
of Texas
Appellee
 
Jerry Mack Gentry appeals from the denial of his
postconviction motion for DNA testing. 
He urges in a single issue that the trial court erred by denying his
motion.  A court may order postconviction
forensic DNA testing only if it finds that the evidence sought to be tested
still exists.  TEX. CODE CRIM. PRO. ANN.
art. 64.03(a)(1)(A)(i) (Vernon Pamph. Supp. 2004 - 2005).  In its response to the motion, the State
noted that the material sought to be tested no longer existed, having been
destroyed by the Sweetwater Police Department in the routine course of clearing
out their evidence room.  At the hearing
on the motion, Gentry presented no evidence contradicting the State=s assertion.  The court denied the motion, noting that the
material sought to be tested had been destroyed and was unavailable.  We hold that the trial court did not err by
denying Gentry=s
motion.  See Shannon v. State, 116
S.W.3d 52, 55 (Tex.Cr.App.2003). 
Appellant=s issue
is overruled.
The order denying postconviction DNA testing is
affirmed.
 
PER CURIAM
 
January 13, 2005
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel
consists of: Wright, J., and
McCall,
J., and Hill, J.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth sitting by assignment.